Case 1:12-cv-10576-DJC Document 349-1 Filed 03/11/21 Page 1 of 6




                EXHIBIT A
        Case 1:12-cv-10576-DJC Document 349-1 Filed 03/11/21 Page 2 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                               )
 WORLDS, INC.,                                 )
                                               )
                Plaintiff,                     )
                                               )      Civil Action No. 1:12-CV-10576 (DJC)
         v.                                    )
                                               )      JURY TRIAL DEMANDED
 ACTIVISION BLIZZARD, INC.,                    )
 BLIZZARD ENTERTAINMENT, INC.,                 )
 and ACTIVISION PUBLISHING, INC.,              )
                                               )
                Defendants.                    )
                                               )


              NOTICE OF DEFENDANTS’ NARROWED LIST OF PRIOR ART

        Pursuant to the Court’s scheduling order (Dkt. 307), Defendants Activision Blizzard, Inc.,

Blizzard Entertainment, Inc., and Activision Publishing, Inc. (collectively, “Defendants” or

“Activision”) hereby provide their narrowing of invalidating prior art under 35 U.S.C. §§ 102 and

103 in view of Plaintiff Worlds, Inc.’s (“Plaintiff” or “Worlds”) narrowing of asserted claims (Dkt.

336):

                                    U.S. Patent No. 7,181,690
   1.     Air Warrior Game by Kesmai (1986)
   2.     Michael Benedikt, “Cyberspace: Some Proposals,” Cyberspace: First Steps (1991)
   3.     DOOM Game by id Software (1993)
   4.     Durward et al., U.S. Patent No. 5,659,691, titled “Virtual Reality Network with
          Selective Distribution and Updating of Data to Reduce Bandwidth Requirements,”
          issued Aug. 19, 1997 (filed Sept. 23, 1993)
   5.     Thomas A. Funkhouser, “RING: A Client-Server System for Multi-User Virtual
          Environments,” 1995 IEEE Symposium on Interactive 3D Graphics, pp. 85-92, 209
          (Apr. 9-12, 1995)
   6.     Habitat System by Lucasfilm (1986) (e.g., Habitat, Club Caribe)



                                               -1-
     Case 1:12-cv-10576-DJC Document 349-1 Filed 03/11/21 Page 3 of 6




7.    Rick Kazman, “Making WAVES: On the Design of Architecture for Low-end
      Distributed Virtual Environments,” Proceedings of IEEE Virtual Reality Annual
      International Symposium, pp. 443-449 (Sept. 18-22, 1993)
                               U.S. Patent No. 7,943,558
1.    Air Warrior Game by Kesmai (1986)
2.    Michael Benedikt, “Cyberspace: Some Proposals,” Cyberspace: First Steps (1991)
3.    DOOM Game by id Software (1993)
4.    Durward et al., U.S. Patent No. 5,659,691, titled “Virtual Reality Network with
      Selective Distribution and Updating of Data to Reduce Bandwidth Requirements,”
      issued Aug. 19, 1997 (filed Sept. 23, 1993)
5.    Thomas A. Funkhouser, “RING: A Client-Server System for Multi-User Virtual
      Environments,” 1995 IEEE Symposium on Interactive 3D Graphics, pp. 85-92, 209
      (Apr. 9-12, 1995)
6.    Habitat System by Lucasfilm (1986) (e.g., Habitat, Club Caribe)
7.    Rick Kazman, “Making WAVES: On the Design of Architecture for Low-end
      Distributed Virtual Environments,” Proceedings of IEEE Virtual Reality Annual
      International Symposium, pp. 443-449 (Sept. 18-22, 1993)
                               U.S. Patent No. 8,082,501
1.    Air Warrior Game by Kesmai (1986)
2.    Michael Benedikt, “Cyberspace: Some Proposals,” Cyberspace: First Steps (1991)
3.    DOOM Game by id Software (1993)
4.    Thomas A. Funkhouser, “RING: A Client-Server System for Multi-User Virtual
      Environments,” 1995 IEEE Symposium on Interactive 3D Graphics, pp. 85-92, 209
      (Apr. 9-12, 1995)
5.    Habitat System by Lucasfilm (1986) (e.g., Habitat, Club Caribe)
6.    Sitrick, U.S. Patent No. 4,521,014, titled “Video Game Including User Visual Image,”
      issued June 4, 1985
7.    Wexelblat, U.S. Patent No. 5,021,976, titled “Method and System for Generating
      Dynamic, Interactive Visual Representations of Information Structures Within a
      Computer,” issued June 4, 1991
                               U.S. Patent No. 8,145,998
1.    Air Warrior Game by Kesmai (1986)
2.    Michael Benedikt, “Cyberspace: Some Proposals,” Cyberspace: First Steps (1991)
3.    DOOM Game by id Software (1993)




                                          -2-
        Case 1:12-cv-10576-DJC Document 349-1 Filed 03/11/21 Page 4 of 6




   4.     Thomas A. Funkhouser, “RING: A Client-Server System for Multi-User Virtual
          Environments,” 1995 IEEE Symposium on Interactive 3D Graphics, pp. 85-92, 209
          (Apr. 9-12, 1995)
   5.     Habitat System by Lucasfilm (1986) (e.g., Habitat, Club Caribe)
   6.     Marathon by Bungie Software Products (Dec. 1994)

        Defendants reserve the right to rely on other prior art for other purposes, such as the state

of the art and secondary considerations of non-obviousness.

        Defendants reserve all rights with respect to the prior art that is being withdrawn as

invalidating prior art under 35 U.S.C. §§ 102 and 103, including the right to modify this narrowed

list of prior art as permitted by the Court and/or in response to any change in the scope of the

asserted claims by Plaintiff. Nothing in this notice should be interpreted as an admission and/or

concession by Defendants regarding any of Defendants’ positions in this litigation, including but

not limited to Defendants’ assertion that the prior art being withdrawn as invalidating prior art

under 35 U.S.C. §§ 102 and 103 invalidates the asserted claims. Moreover, nothing in this notice

should be interpreted as an admission or concession that Defendants agree with Plaintiff regarding

either the scope of any of the asserted claims under Plaintiff’s apparent infringement theories

and/or that any of Defendants’ accused products meet any limitations of the asserted claims.




                                                -3-
      Case 1:12-cv-10576-DJC Document 349-1 Filed 03/11/21 Page 5 of 6




Dated: March 11, 2021            By: /s/ Sonal N. Mehta
                                    Sonal N. Mehta (pro hac vice)
                                    Sonal.Mehta@wilmerhale.com
                                     WILMER CUTLER PICKERING HALE AND
                                        DORR LLP
                                     2600 El Camino Real
                                     Suite 400
                                     Palo Alto, CA 94306
                                     Tel.: (650) 858-6000
                                     Fax: (650) 858-6100

                                    Kevin S. Prussia (BBO# 666813)
                                    Kevin.Prussia@wilmerhale.com
                                    Claire M. Specht (BBO# 687952)
                                    Claire.Specht@wilmerhale.com
                                    Scott Bertulli (BBO# 690958)
                                    Scott.Bertulli@wilmerhale.com
                                    WILMER CUTLER PICKERING HALE AND
                                      DORR LLP
                                    60 State Street
                                    Boston, MA 02109
                                    Tel.: (617) 526-6000
                                    Fax: (617) 526-5000

                                    Attorneys for Defendants Activision Blizzard,
                                    Inc., Blizzard Entertainment, Inc., and
                                    Activision Publishing, Inc.




                                    -4-
       Case 1:12-cv-10576-DJC Document 349-1 Filed 03/11/21 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon the attorneys of

record for Worlds, Inc. by email on March 11, 2021.

                                                          By: /s/ Lanta M. Chase




                                             -5-
